                    Case: 5:20-cv-02422-KBB Doc #: 17 Filed: 02/17/21 1 of 1. PageID #: 84
It is so Ordered.

/s/Kathleen B. Burke
__________________
Kathleen B. Burke                      UNITED STATES DISTRICT COURT
U.S. Magistrate Judge                FOR THE NORTHERN DISTRICT OF OHIO
 Dated: 2/17/2021                             AKRON DIVISION

              MARIE DRYSDALE,
                                                              Case No. 5:20-cv-02422-KBB
                     Plaintiff,
              v.                                              Honorable Kathleen B. Burke

              JPMORGAN CHASE BANK, N.A.,

                    Defendant.


                            AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

                     IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, MARIE

             DRYSDALE, and the Defendant, JPMORGAN CHASE BANK, N.A., through their respective

             counsel that the above-captioned action is dismissed, with prejudice, against, JPMORGAN CHASE

             BANK, N.A., pursuant to settlement and Federal Rule of Civil Procedure 41. Each party shall bear

             its own costs and attorney fees.

             Dated: February 17, 2021                            Respectfully Submitted,

             MARIE DRYSDALE                                     JPMORGAN CHASE BANK, N.A.
             /s/ Nathan C. Volheim                              /s/ Stefanie L. Deka (with consent)
             Nathan C. Volheim #6302103                         Stefanie L. Deka #0089248
             Counsel for Plaintiff                              Counsel for Defendant
             Sulaiman Law Group, LTD                            McGlinchey Stafford
             2500 S. Highland Avenue, Suite 200                 3401 Tuttle Rd., Suite 200
             Lombard, Illinois 60148                            Cleveland, Ohio 44122
             Phone: (630) 575-8181                              Phone: (216) 378-9914
             Fax: (630) 575-8188                                Fax: (216) 274-9201
             nvolheim@sulaimanlaw.com                           sdeka@mcglinchey.com
